M. J. Kelly, P.J.
(concurring). I concur in the result reached by the majority. I am not prepared to say that, in all cases where a will contains a grant of authority to the fiduciary to mortgage or sell, that grant inherently includes a power to lease. In this case, the will empowers the fiduciaries "to do any and all things necessary for the *422complete administration” of the estate. After this broad grant of authority, the will states that the grant includes the power to operate the business and mortgage or sell real property. Given the sentence structure and the use of the word "including,” I conclude that the decedent intended the enumerated powers to be illustrations of the fiduciaries’ powers rather than limitations thereon.